1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA

9
10    PETER FUGAWA,                                     1:11-cv-00966-LJO-SKO (PC)
11                        Plaintiff,
12           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
13    DeARMOND,
14                        Defendant.
15

16          Plaintiff, Peter Fugawa, a state prisoner proceeding through counsel, filed this civil rights

17   action pursuant to 42 U.S.C. § 1983. On October 22, 2018 the parties were ordered to notify the

18   court whether a settlement conference would be beneficial. (Doc. 81.) After a review of parties’

19   responses (Doc. 83), the Court has determined that this case will benefit from a settlement

20   conference. Therefore, this case will be referred to Magistrate Judge Erica P. Grosjean to conduct

21   a settlement conference at the U.S. District Court, 2500 Tulare Street, Fresno, California 93721 in

22   Courtroom #10 on December 11, 2018 at 1:00 p.m. The court will concurrently issue the

23   necessary transportation order.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. This case is set for a settlement conference before Magistrate Judge Erica P. Grosjean

26                on December 11, 2018, at 1:00 p.m. at the U. S. District Court, 2500 Tulare Street,

27                Fresno, California 93721 in Courtroom #10.

28                                                      1
1            2. A representative with full and unlimited authority to negotiate and enter into a binding

2                 settlement shall attend in person.1

3            3. Those in attendance must be prepared to discuss the claims, defenses and damages.

4                 The failure of any counsel, party or authorized person subject to this order to appear in

5                 person may result in the imposition of sanctions. In addition, the conference will not

6                 proceed and will be reset to another date.

7            4. Each party shall provide a confidential settlement statement to the following email

8                 address: epgorders@caed.uscourts.gov. Settlement statements shall arrive no later

9                 than December 4, 2018. Parties shall also file a Notice of Submission of Confidential

10                Settlement Conference Statement. (See Local Rule 270(d).)

11

12                Settlement statements should not be filed with the Clerk of the Court nor served on

13                any other party. Settlement statements shall be clearly marked Aconfidential@ with

14                the date and time of the settlement conference indicated prominently thereon.

15

16                The confidential settlement statement shall be no longer than five pages in length,

17                typed or neatly printed, and include the following:

18                    a. A brief statement of the facts of the case.

19

20
     1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the
21   authority to order parties, including the federal government, to participate in mandatory settlement
     conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
22   1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in mandatory
     settlement conference[s].”). The term “full authority to settle” means that the individuals attending the
23   mediation conference must be authorized to fully explore settlement options and to agree at that time to any
     settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648,
24   653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993).
     The individual with full authority to settle must also have “unfettered discretion and authority” to change the
25   settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
26   purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of
     the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to
27   settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
     authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
28                                                              2
1                b. A brief statement of the claims and defenses, i.e., statutory or other grounds

2                   upon which the claims are founded; a forthright evaluation of the parties=

3                   likelihood of prevailing on the claims and defenses; and a description of the

4                   major issues in dispute.

5                c. A summary of the proceedings to date.

6                d. An estimate of the cost and time to be expended for further discovery, pretrial,

7                   and trial.

8                e. The relief sought.

9                f. The party=s position on settlement, including present demands and offers and a

10                  history of past settlement discussions, offers, and demands.

11               g. A brief statement of each party=s expectations and goals for the settlement

12                  conference, including how much a party is willing to accept and/or willing to

13                  pay.

14
     IT IS SO ORDERED.
15

16   Dated:   November 16, 2018                               /s/   Sheila K. Oberto              .
                                                    UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28                                                  3
